—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 22, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, a tractor trailer driver, voluntarily left his employment with a grocery store chain because he was not receiving health benefits and wanted higher wages. Claimant informed his employer that he planned to move to Florida, in hopes of finding a job with higher wages and better benefits. His employer asked him to stay and finish his work, at least until the end of the work week. Claimant, however, refused to finish although work was available to him. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant could have continued to work and voluntarily left his existing employment for personal and non-compelling reasons (see, Matter of Montgomery [Hudacs], 194 AD2d 1041). Furthermore, it has also been well established that leaving a job because of dissatisfaction with wages does not constitute good cause (see, Matter of Tabakoff [Hartnett], 169 AD2d 1014). It is additionally noted that where continuing work is available to an employee, a voluntary departure to accept health benefits is not a departure for good cause (see, Matter of Guarnera [Empire Blue Cross Blue Shield—Sweeney], 243 AD2d 858, lv denied 91 NY2d 810).
Mercure, J. P., Peters, Carpinello, Graífeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.